internal_revenue_service number release date index number ------------------------------- ------------------------------------ -------------------------------- ------------------------ ---------------------------- - - department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg eo1 plr-135194-07 date february entity -------------------------------------------------------------------- -------------------------- ----------------------------------------------------------- -------------------------------------------- ------------------------------------------------------------------ ------------------ state_agency ----------------------------------------------------- property case ------- -------------- -------------- --------------------- ------------------- a b c d e dear --------------- this letter responds to a letter from your authorized representative dated date submitted on behalf of the entity requesting a ruling that the entity is an organization to which an otherwise qualified gift would be deductible under sec_170 facts the entity was created in a by the state legislature as a body corporate and plr-135194-07 cc tege eoeg eo1 ------------------ of the internal_revenue_code a qualified_organization the entity represents the facts as follows politic to foster and facilitate scientific and technological research_and_development by constructing operating and maintaining laboratory facilities for use by scientists throughout the country and the world the state legislature explicitly determined that such purposes would benefit the state economically and educationally by creating immediate and future jobs and educational opportunities in addition to the purpose of performing certain public functions which the state itself could and often does perform economic development and education the entity was created also to meet a condition for the transfer of certain portions of the property indemnification of the former owners which the state itself could not meet because of limits on its ability to incur contingent liabilities directors which consists solely of members appointed by the governor of state with the advice and consent of the state senate the governor may remove any member of the board for cause members are reimbursed for expenses and are compensated at a nominal rate established by the legislature informational budget annually and at such other times as the secretary of the agency might require if the entity is dissolved its assets must be reallocated to another public use or purpose affairs and to carry out its purposes with its rules having the force and effect of law the entity also has the power of eminent_domain with respect to subsurface property where it already owns or controls some of the property rights the entity has administrative rulemaking authority necessary to regulate its the entity’s governing and administrative_powers are vested in its board_of the entity is attached to the agency to which it must file a report and an the power of the state legislature to create such entities is recognized implicity by the state supreme court case and the entity represents that such power has been exercised several times over the years the entity represents also that no body corporate and politic a body possessing at least some of the attributes of a government agency exists in state other than those created or authorized by congress the state legislature or units of local_government under authority granted by the legislature the entity has the power to accept donations but only if made for the purposes on e the entity executed a gift agreement with a private philanthropist by which plr-135194-07 cc tege eoeg eo1 ------------------ the entity has limited financial autonomy and all of its funds to date have been from government appropriations the state legislature has appropriated state general fund tax dollars totaling more than b for the entity’s support as well as for the acquisition of the property and the construction of an interim underground science and engineering laboratory in addition the entity is the subgrantee of a b grant to state from the u s government for preserving the infrastructure of the property for possible use later as a deeper underground science and engineering laboratory and science education center for which it was created effective d the entity accepted the donation of the title to certain portions of the property along with related equipment the philanthropist will make cash gifts to the entity for its use in developing an underground research and education facility under the terms of the agreement the entity must demonstrate that it is a qualified_organization within the meaning of sec_170 the entity maintains that it is either an instrumentality of state or a political_subdivision of state sec_170 the payment of which is made within the tax_year subject_to verification under regulations sec_170 provides that for purposes of sec_170 the term charitable_contribution means a contribution or gift to or for_the_use_of inter alia a state a possession_of_the_united_states or any political_subdivision of any of the foregoing or the united_states or the district of columbia but only if the contribution or gift is made for exclusively public purposes an organization not expressly described in sec_170 may qualify to receive deductible charitable_contributions under that provision if it is an instrumentality of a state or of a political_subdivision of the state see revrul_75_359 1975_2_cb_79 determined that an association organized and operated by the heads of the insurance departments of several states pursuant to express or implied authority for the purpose of performing a governmental function in connection with the administration of state insurance laws was an instrumentality wholly-owned by the several states in sec_170 allows as a deduction any charitable_contribution as defined in in revrul_57_128 1957_1_cb_311 the service in applying sec_3121 law and published guidance plr-135194-07 cc tege eoeg eo1 ------------------ determining whether an organization is an instrumentality the service considered the following factors whether the organization is used for a governmental purpose and performs a governmental function whether performance of the organization’s function is on behalf of a state or political_subdivision whether there are any private interests involved or whether the state or political_subdivision has the powers and interests of an owner whether control and supervision of the organization is vested in a public authority whether express or implied statutory or other authority is necessary for the creation or use of such an organization and whether such authority exists and the degree of the organization’s financial autonomy and the source of its operating_expenses in revrul_79_323 1979_2_cb_106 the service treated contributions to an industrial development commission as for_the_use_of the related governmental units where the commission was subject_to substantial control by the state and the participating municipalities thus evidencing a substantial governmental check on its autonomy in determining whether contributions to organizations acting on behalf of governmental units are treated as for_the_use_of those units the ruling applied the same criteria considered by revrul_57_128 in determining whether an organization was an instrumentality for employment_tax purposes in addition the service concluded that contributions to the commission which promoted the general economic health of a region and maintained and attracted industry benefited the residents of the region and served an exclusively public purpose conclusion based solely on the facts and representations submitted we conclude that the entity meets the criteria in revrul_57_128 for being a wholly-owned instrumentality of state unrestricted contributions to which will be treated as for_the_use_of state or a political_subdivision of state we further conclude that the term exclusively public purposes includes the promotion of economic development revrul_79_323 consequently we rule that the entity is a qualified_organization under sec_170 for the purpose of receiving deductible contributions of otherwise qualified gifts except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the plr-135194-07 cc tege eoeg eo1 ------------------ code specifically we express or imply no opinion regarding whether the entity is a political_subdivision of state or whether any specific gift is or will be deductible for federal_income_tax purposes under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to ' k this ruling may not be used or cited as precedent sincerely sylvia hunt assistant chief exempt_organizations branch office of division counsel tax exempt government entities associate chief_counsel enclosures copy for ' purposes
